J. B. McPHERSON, District Judge.
The prayers of this petition are as follows:
“That your honorable court will Issue an injunction, temporary until hearing and permanent, thereafter, restraining the said George F. Murray from selling or removing or disposing of any of the said property hereinbefore mentioned, or in any way interfering with your petitioner’s right of possession of the same.
“That your honorable court will authorize and empower your petitioner to enter upon any of the premises hereinbefore mentioned and take the property hereinbefore described into his possession and control, as a part of the bankrupt estate of the said George A. Glenn, trading as George A. Glenn & Co., and that the appraisers heretofore appointed by your honorable court shall he authorized and empowered to complete their appraisement of all of the property hereinbefore mentioned, wheresoever the same may be located.
“That the said George F. Murray he enjoined and commanded to deliver to your petitioner all of the aforesaid property which may he either in his possession or control, either at Woodmont, or at 903 Oxford street, or elsewhere.”
A hearing of the controversy has been had before the court, and it was my desire to dispose of the whole matter without further proceedings. But I find it impossible, without wholly abandoning regularity of procedure, to transform this petition into a suit to set aside several transactions, either as preferences or as fraudulent agreements. For the present, therefore, I must confine myself to what, is properly before me, and, if I do that, it is quite clear that the orders prayed for should not be made. The goods in this district are in the actual and exclusive possession of George F. Murray under a claim of title that is supported by a good deal of evidence, and I cannot dispossess him by a summary order. What might be the result of an appropriate plenary proceeding, I neither decide nor intimate. The following order is made without prejudice to the right of the receiver, or the trustee to be hereafter chosen, to institute such a proceeding, if he shall be so permitted or advised.
The prayer of the petition is refused, and the temporary restraining order, made February 20, 1911, is dissolved.